     Case 3:17-cv-02256-N-BH Document 9 Filed 06/05/20                Page 1 of 1 PageID 31



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TEEL S. STYLES,                                  §
           Plaintiff,                            §
                                                 §   Civil Action No. 3:17-CV-2256-N-BH
v.                                               §
                                                 §
EQUAL OPPORTUNITY                                §
EMPLOYMENT COMMISSION,                           §
         Defendant.                              §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

        For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, by separate judgment, the plaintiff’s complaint will be DISMISSED with

prejudice under 1915(e)(2)(B).

        SIGNED this 5th day of June, 2020.




                                              UNITED STATES DISTRICT JUDGE
